Weltner, Justice.
The Court of Appeals dismissed Jacobs’ appeal without prejudice and remanded the case to the trial court for the purpose of advising him of his right to counsel on appeal, consistent with Clarke v. Zant, 247 Ga. 194 (275 SE2d 49) (1981), and Cochran v. State, 253 Ga. 10 (315 SE2d 653) (1984). Jacobs v. State, 184 Ga. App. 869 (363 SE2d 155) (1987). The habeas corpus court vacated Jacobs’ sentence and ordered a new trial.
The only appropriate action for the habeas court was that prescribed by the Court of Appeals.

Judgment reversed.


All the Justices concur.

*790Decided January 6, 1989.
Michael J. Bowers, Attorney General, Leonora Grant, for appellant.
Laurens C. Lee, for appellee.